DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15th, 2021 has been entered.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on June 4th, 2021 has been considered by the examiner. 

Response to Arguments
35 USC 112 Rejections of claims 1-7:
	The rejections are withdrawn in view of the amended claims. 
35 USC 102 Rejections of claims 1, 4, and 5:
Applicant’s arguments are moot in view of the new ground of rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

    PNG
    media_image1.png
    653
    544
    media_image1.png
    Greyscale

Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Staub (US 2009/0162756, of record) in view of Fuhse (US 2013/0093172).
	Regarding Claim 1, Staub discloses A display body (Fig. 1a (1), Par. 0072, lines 1-3 (master 1 corresponds to display body)) comprising a display surface (Fig. 1a (1r), Par. 0072, lines 3-4 (replication layer 1r corresponds to display surface)) including a plurality of display region groups (Fig. 1a (2a, 2b), Par. 0072, lines 4-5 (image regions corresponds to display region groups)), each including a plurality of display regions (examiner labeled Fig. 1a (strip portions of 2a, 2b), 
wherein each display region is a minimum unit in the plurality of display region groups (as shown in examiner labeled Fig. 1a);
each display region includes at least one reflection surface (Fig. 1b (1m), Par. 0073, lines 1-3 (reflection layer corresponds to reflection surface)) that is configured to reflect light (Fig. 2a (7e, 7a), Par. 0077, lines 1-7 (beam reflected at the illustrated edge corresponds to reflect light)) incident on the display surface toward an area including a corresponding one of reflection directions (Fig. 1b, Par. 0073, lines 10-13 (arranged turned through 180 degrees relative to each other corresponds to reflection directions associated with the respective display region groups)) that are associated with the respective display region groups,  
each display region group is configured to form an image unique (Fig. 1a (2a, 2b)) to the display region group in the corresponding one of the reflection directions (Fig. 1b (0 degree azimuth for group 2a, 180 degree azimuth for group 2b)) through reflection of light (Fig. 2a (7e, 7a), Par. 0077, lines 1-7 (beam reflected at the illustrated edge corresponds to reflect light)) on 
the display region groups are configured to form, in two adjacent ones (Par. 0072, lines 6-7 (mutually parallel relationship corresponds to adjacent ones)) of the reflection directions (Fig. 2a (7e, 7g)), different images (Fig 1a (2a, 2b)) that have an interrelation (Par. 0073 and 0074 (surface regions of 3a and 3b, which are turned through 180.degree. relative to each other, the image regions 2a and 2b are interrelated))
Staub does not specifically disclose at least one of the plurality of display regions has a first reflection section which has a first reflection surface of the at least one reflection surface and a second reflection section which has a second reflection surface of the at least one reflection surface, the first reflection section is different from the second reflection section in height, an inclination angle formed by the first reflection surface and the display surface is equal to an inclination angle formed by the second reflection surface and the display surface.

    PNG
    media_image2.png
    150
    640
    media_image2.png
    Greyscale

However Fuhse, in the same field of endeavor, teaches at least one of a plurality of display regions (Figs. 14 and 15, 4) has a first reflection section (examiner labeled Fig. 15) which has a first reflection surface (5, [0100], “majority of the pixels 4 respectively have several reflective facets 5 of identical orientation”) of the at least one reflection surface (as shown in Fig. 15) and a second reflection section (examiner labeled Fig. 15) which has a second reflection surface (5, [0100], “majority of the pixels 4 respectively have several reflective facets 5 of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the display body of Staub with the at least one of the plurality of display regions has a first reflection section which has a first reflection surface of the at least one reflection surface and a second reflection section which has a second reflection surface of the at least one reflection surface, the first reflection section is different from the second reflection section in height, an inclination angle formed by the first reflection surface and the display surface is equal to an inclination angle formed by the second reflection surface and the display surface as taught by Fuhse, for the purpose of providing an optical element with novel security features which can be easily verified. 
Regarding claim 4, Staub in view of Fuhse teaches as is set forth above in claim 1 rejection and Staub further teaches wherein the two adjacent reflection directions (Fig. 1a (3a, 3b) Par. 0072, lines 6-7 (image regions which are in mutually parallel relationship corresponds to two adjacent reflection directions)) are a first reflection direction (Fig. 1b (blaze grating, 0 degree azimuth)) and a second reflection direction (Fig. 1b (blaze grating, 180 degree azimuth)), 
the plurality of display region groups includes 
a first display region group configured to form an image (Fig. 1a (2a), Par. 0072, lines 4-5)) in the first reflection direction, and 

the display regions of the first display region group are adjacent (Fig. 1a (strip portions of 2a, 2b), Par. 0072, lines 6-7 (image regions which are in mutually parallel relationship corresponds to the adjacent display regions of the display region groups) to the display regions of the second display region group.
Regarding claim 5, Staub in view of Fuhse teaches as is set forth above in claim 1 rejection and Staub further teaches wherein the plurality of reflection surfaces (Fig. 1b (1m) Par. 0073, lines 1-3 (reflection layer corresponds to reflection surfaces)) includes reflection surfaces that form different angles (Fig. 1b (blaze grating, 0 degree azimuth, blaze grating, 180 degree azimuth)) with the display surface and reflection surfaces having different orientations (Par. 0043, lines 1-6 (arranged through 180 degrees relative to each other corresponds to different orientation)).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Staub in view of Fuhse, further in view of Schill (US 2018/0106932, of record).
Regarding Claim 2, Staub in view of Fuhse teaches as is set forth above in claim 1 rejection but does not specifically disclose wherein the images having the interrelation, where each includes an element image, and the element images are identical in type and different from each other in at least one of position of the element images, shape of the element images, size of the element images, light and dark of the element images, and shade of the element images.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the display body of Staub in view of Fuhse with the wherein the images having the interrelation, where each includes an element image, and the element images are identical in type and different from each other in at least one of position of the element images, shape of the element images, size of the element images, light and dark of the element images, and shade of the element images as taught by Schill, for the purpose of providing an optical element with novel security features which can be easily verified. 
Regarding claim 3, Staub in view of Fuhse and further in view of Schill teaches as is set forth above in claim 2 rejection but does not specifically disclose wherein the interrelation includes continuous variations, along a sequence of the reflection directions, in at least one of position of the element images, the shape of the element images, the light and dark of the element images, the size of the element images, and the shade of the element images in the images.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the display body of Staub in view of Fuhse with the wherein the interrelation includes continuous variations, along a sequence of the reflection directions, in at least one of position of the element images, the shape of the element images, the light and dark of the element images, the size of the element images, and the shade of the element images in the images as taught by Schill, for the purpose of purpose of providing an optical element with novel security features which can be easily verified.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Staub in view of Fuhse, further in view of Toshiyuki (JP 2014021445, of record). 
Regarding claim 6, Staub in view of Fuhse discloses as is set forth above in claim rejection 1 but does not specifically disclose further comprising a plurality of pixels located on the display surface, wherein each display region is one of the pixels. 
However Toshiyuki, in the same field of endeavor, discloses further comprising a plurality of pixels (Par. 0012, mutli-faced display body having a plurality of faces formed of a plurality of unit pixels) located on the display surface, wherein each display region is one of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the display body of Staub in view Fuhse with the further comprising a plurality of pixels located on the display surface, wherein each display region is one of the pixels as taught by Toshiyuki, for the purpose of providing a display, having a rich variety of design and high security. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Staub in view of Fuhse, further in view of Petiton (US 2017/0021660, of record).
Regarding claim 7, Staub in view of Fuhse discloses as is set forth above in claim rejection 1 but does not specifically disclose further comprising: a substrate; and a reflection layer covering the substrate, wherein the reflection layer includes the reflection surfaces of the display regions.
However Petiton, in the same in the same field of endeavor, discloses further comprising: a substrate (Fig. 3b (17’), Par. 0068, lines 8-13 (protection layer 17’ corresponds to the substrate)); and a reflection layer covering the substrate (Fig. 3b (13, 14, 15), Par. 0068, lines 6-7 (set of layer 13-15 for carrying out the optical function corresponds to the reflection layer)) wherein the reflection layer includes the reflection surfaces of the display regions (Fig. 3b (S), Par. 0072, lines 1-5 (optical structure corresponds to the reflection surfaces)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the display body of Staub in view of Fuhse with the further 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        
/DARRYL J COLLINS/Primary Examiner, Art Unit 2872